Exhibit 10(a)

Picture 3 [cmnex10a001.jpg]

 

 

 

To:

Andrew A. Krakauer

From:

Board of Directors

Date:

October 11, 2016

RE:

SEPARATION AGREEMENT AND GENERAL RELEASE

 

Andy:  

 

Reference is hereby made to the Succession Plan Agreement by and between you and
Cantel Medical Corp. (“Cantel” or the “Company”) dated March 17, 2016 (the
 “Succession Agreement”).  Capitalized terms used but not defined herein are
used as defined in the Succession Agreement.  You are signing this Separation
Agreement and General Release (this “Agreement”) on or within twenty-one (21)
days after your Retirement Date (as defined below) in accordance with the terms
and conditions of the Succession Agreement and this Agreement. 

 

This Agreement confirms that your agreed-upon retirement and termination of
employment with Cantel will be effective on October 15, 2016 (the “Retirement
Date”).  This Agreement confirms your final pay and benefits and confirms the
compensation you will receive if you sign and return the original of this
Agreement to the Company in the time frame noted below except as otherwise
provided in the Succession Agreement. 

 

Your final pay and benefits are as follows:

 

¨



Base Salary; PTO. Regardless of whether you sign this Agreement, the effective
date of your termination of employment is the Retirement Date specified
above.  Regardless of whether you sign this Agreement, you will be paid your
accrued and unpaid base salary as well as your accrued and unused paid time off
(“PTO”) (inclusive of carryover PTO of up to 10 days), if any, through such
date.

¨



STIP.  You were entitled to participate in Cantel’s Annual Incentive
Compensation Plan or any successor plan (the “STIP”) for the fiscal year ending
July 31, 2016 (“Fiscal 2016”).  You acknowledge that your annual bonus for
Fiscal 2016 under the STIP has been paid in full.  You acknowledge that you are
not eligible for any bonus, other incentive compensation or equity compensation
with respect to any period during the fiscal year ending July 31,
2017 (including for the period from August 1, 2016 through the Retirement Date)
or thereafter.

 

¨



Benefits.  Regardless of whether you sign this Agreement, following the
Retirement Date you will have the option to elect to continue your medical and
dental benefits under the Consolidated Omnibus Reconciliation Act of 1985
(“COBRA”) for 18 months or other applicable COBRA continuation period. You will
receive COBRA information from Acclaim Benefits, our COBRA

1

--------------------------------------------------------------------------------

 



Administrator, within fourteen (14) days of your last date of employment, which
will include information regarding the payment of your portion of the premiums
you will be required to pay for those benefits.  All other benefits including,
but not limited to, PTO and holiday pay end on your last day of
employment.  Your 401(k) benefits are governed by applicable plan
documents.  See the discussion below related to the payment of COBRA premiums. 

 

Following the Retirement Date you will be entitled to the benefits listed below
(the “Transition Benefits”), subject to the terms and conditions of this
Agreement and the Succession Agreement.  All of the Transition Benefits are
subject to (i) your delivery to the Company of this Agreement, signed by you, no
earlier than the Retirement Date and no later than the  twenty-first (21st) day
following such Retirement Date (such twenty-first (21st) day, the “Release End
Delivery Date”), (ii) the expiration of the seven (7) day period following your
execution of  this Agreement (the “Rescission Period”) without rescission by
you, and (iii) your compliance with all other terms and conditions of this
Agreement applicable to you. The signed Agreement should be delivered to Chris
Geschickter, VP, Human Resources, 150 Clove Road, 9th Floor, Little Falls, NJ
07424 or to the Company’s General Counsel.  If you execute and deliver  this
Agreement to the Company and the Rescission Period expires without rescission of
this Agreement by you, the fifth business day following the last day of such
Rescission Period is referred to herein as the “Payment Date”; provided,
however, that if the fifth business day following the 7th day after the Release
End Delivery Date falls in the calendar year next succeeding the calendar year
of the Retirement Date, the Payment Date will be no earlier than the first
business day of such next succeeding calendar year.  You will receive a copy of
the fully executed Agreement from the Company.

Ø



Transition Services Payment.  Subject to the conditions of and pursuant to the
terms of this Agreement and the Succession Agreement, Cantel will pay you the
sum of $2,750,000 (net of applicable taxes and withholdings) in a lump sum (the
“Transition Services Payment”) on the date that is six months plus one day
following the Retirement Date.  Interest will accrue on the Transition Services
Payment at the prime rate from time to time in effect at JP Morgan Chase Bank or
any successor bank commencing on the first business day following the expiration
of Rescission Period without rescission thereof by you and continuing until the
Transition Services Payment is paid in full.  Interest will be payable together
with the Transition Services Payment.

Ø



Restricted Stock Vesting.  All unvested Cantel restricted shares held by you on
the Retirement Date will automatically accelerate and fully vest on the
Retirement Date.  You acknowledge that shares will be held to cover withholding
taxes consistent with prior practice.    

 

Ø



In-Lieu Payment.  In lieu of a restricted stock award related to your employment
during Fiscal 2016, the Company will pay you the sum of $1,750,000, payable in
six equal annual installments commencing January 5, 2018 and continuing on
January 5 (or the first business day thereafter) of each of the next succeeding
five years. 

 

Ø



COBRA Benefits.  The Company will pay the Company portion of the premiums for
COBRA continuation coverage for you under the Company’s group medical and dental
plans for 18 months, beginning on your election of COBRA continuation coverage.
 The Company will make such payment when due commencing after the Payment Date,
but you must make

2

--------------------------------------------------------------------------------

 



arrangement for payment of applicable withholdings (if any).  As a condition to
the Company’s obligation to make the premium payments, you (i) must be
participating in the Company’s group medical and dental plans immediately prior
to the Retirement Date; and (ii) must timely elect COBRA continuation
coverage.  In addition, such obligations will immediately terminate if and when
you become eligible through another employer for medical and dental coverage
with benefits not substantially less favorable than those under Cantel’s current
medical insurance plan. In the event Cantel deems it necessary to terminate its
payment of COBRA premiums for you in order to comply with applicable law, Cantel
will pay you in a lump sum (net of applicable withholdings, if any) the amount
of payments that otherwise would be made over the remainder of the 18-month
period.

 

¨



D&O Insurance.  You will continue to be entitled to any rights to insurance and
indemnification under any directors and officers liability insurance, including
any ERISA rider (“D&O Insurance”), Certificate of Incorporation or Bylaws, of
the Company or a Related Employer (as defined below) as in effect before the
Retirement Date (or rights to insurance and indemnification that are
substantially the same thereto), with respect to any claims relating to the
period before the Retirement Date.  Additionally, any and all D&O Insurance
policies obtained by Cantel or a Related Employer following the Retirement Date
that are “claims made” polices will cover you to the same extent as other former
officers of Cantel.  The term “Related Employer” means Cantel and any other
employer that is required to be aggregated with Cantel pursuant to Sections
414(b), (c), or (m) of the Internal Revenue Code, as amended.

 

¨



All payments, benefits and Transition Benefits made to you under this Agreement
are subject to all applicable federal, state and local tax withholdings and any
other withholdings required by law.

 

¨



By signing this Agreement, you agree that the Transition Benefits constitute
adequate consideration for your release and waiver of any and all claims as set
forth below.  For valuable consideration you receive from Cantel pursuant to
this Agreement, you (on your own behalf and on behalf of your heirs, executors,
administrators, trustees, legal representatives, successors and assigns) hereby
release, waive and forever discharge all claims, demands, causes of actions,
administrative claims, obligations, liabilities, claims for punitive or
liquidated damages or penalties, any other damages, any claims for costs,
disbursements or attorney’s fees, any individual or class action claims, or any
other claims or demands of any nature whatsoever, whether asserted or
unasserted, known or unknown, absolute or contingent that you have or may have
against Cantel, any parent, subsidiary, division, or affiliate of the Company,
any of  its or their past, present or future owners, present, former or
subsequent insurers, agents, representatives, officers, directors, shareholders,
managers, members,  employees, representatives or consultants, and the current
or former administrators or trustees of any pension or other benefit plan of any
of them, and the successors, predecessors or assigns of each (collectively
“Releasees”), including, but not limited to any claims, demands, causes of
actions, administrative claims, obligations, or liabilities, arising out of, or
in any manner based upon, or related to, the employment relationship between you
and the Company, or any predecessor, and the termination of such employment
relationship, or arising out of, or in any manner based upon, or related to, any
other occurrence, transaction, omission or communication that transpired or
occurred at any time on or before the date of your signing of this Agreement.



3

--------------------------------------------------------------------------------

 



Without limitation to the foregoing, you specifically release, waive and forever
discharge the Releasees from and against any and all claims that arise under the
U.S. Constitution, the New Jersey Constitution, the New Jersey Law Against
Discrimination, N. J. Rev. Stat. § 10:5-1 et seq., the New Jersey Family Leave
Act,  N.J. Stat. Ann. § 34:11B-1 et seq.,  the New Jersey Conscientious Employee
Protection Act, N.J. Stat. § 34:19-1 et seq., any claims under any other New
Jersey or other state or local anti-discrimination, employment or human rights
laws or regulations, or any other New Jersey or other state or local law,
ordinance or regulation, any claims under any other state or local law,
ordinance or regulation, any claims under the Age Discrimination in Employment
Act (“ADEA”), 29 U.S.C. § 621 et seq., Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e et seq., the Americans with Disabilities Act, 42 U.S.C.
§ 12101 et seq., the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§ 1001 et seq., the Equal Pay Act, the federal Family and Medical Leave Act, 29
U.S.C. § 2601 et seq., the National Labor Relations Act, 29 U.S.C. § 151
et seq., the Genetic Information Nondiscrimination Act, 42 U.S.C. § 2000ff
et seq., the Sarbanes-Oxley Act, 15 U.S.C. § 7201 et seq., the Fair Labor
Standards Act of 1938, 29 U.S.C. § 201 et seq., and any amendments to any of the
above; or arising under any other local, state or federal statute, ordinance,
regulation or order, or that involve claims for discrimination or harassment
based on age, race, religion, creed, color, national origin, ancestry,
affectional or sexual orientation, sexual preference, gender identity or
expression, military or veterans status, sex, disability, marital status,
pregnancy, genetic information, or any other protected class status, or any
other legally-protected class, any claims for wages, salary, commissions,
expense reimbursement, or other compensation, any claims for retaliation,
reprisal, wrongful discharge, breach of contract (express or implied), any
whistleblower claims under any federal, state or local law or regulation or
under common law, and/or any other tort, contract or other statutory or common
law cause of action, including any claims for attorneys’ fees, costs or
disbursements.  You are not, by signing this Agreement, releasing or waiving (i)
any vested interest you may have in any 401(k) profit sharing plan by virtue of
your employment with the Company, (ii) any rights or claims that may arise after
this Agreement is signed, (iii) the Transition Benefits, compensation, and other
benefits specifically promised to you under this Agreement, (iv) the right to
institute legal action for the purpose of enforcing the provisions of this
Agreement, (v) the right to apply for state unemployment compensation benefits,
(vi) any workers compensation benefits to which you may be entitled under
applicable law, (vii) any rights under COBRA, or (viii) the right to file a
charge of discrimination, harassment and/or retaliation with a governmental
agency, including the Equal Employment Opportunity Commission, although you
agree that you will not be able to recover any award of money, damages or other
compensation or attorney’s fees if you file a charge or complaint or have a
charge or complaint filed on your behalf. 

¨



Notwithstanding the foregoing, you are not releasing your ability to file suit
to enforce this Agreement or challenge its validity under the ADEA.

¨



You will not receive any of the Transition Benefits described in this Agreement
if you (i) do not sign this Agreement and return the original of this Agreement
in the 21 day period specified below, or (ii) rescind this Agreement within the
seven day period after signing it.



4

--------------------------------------------------------------------------------

 



¨



This Agreement is final and binding and together with the Succession Agreement
constitutes the complete and exclusive statement of the terms and conditions of
your retirement and the termination of your employment with the Company.

 

¨



No representations or warranties other than those contained in this Agreement
and the Succession Agreement were made by either you or the Company to induce
this Agreement.

 

¨



By your signature to this Agreement, you acknowledge and agree that you have
been given a period of at least twenty one (21) calendar days to consider this
Agreement prior to signing it and that you have not signed it until the twenty
first (21st) calendar day after receiving it or, if you have signed it prior to
the expiration of the twenty one (21) day period, you have done so knowingly and
voluntarily and on the advice of your own attorney and that Cantel has in no way
requested, asked or required that you sign this Agreement prior to the
expiration of the twenty one (21) day period.  The parties hereto agree that any
modification, material or otherwise, made to this Agreement will not restart or
affect in any manner the original consideration period of at least twenty-one
(21) calendar days. You are hereby advised to consult with an attorney prior to
signing this Agreement. By your signature you also acknowledge and agree that
Cantel has advised you to consult with an attorney of your choice prior to
signing this Agreement and you have done so, or chosen not to do so, of your own
accord.

 

¨



By signing this Agreement, you acknowledge and agree to the terms and provisions
of the Confidentiality Agreement (inclusive of the non-competition covenant set
forth in Section 6 thereof as modified by paragraph 15 of the Succession
Agreement) and you acknowledge and agree that the post-termination obligations
and provisions of the Confidentiality Agreement will continue in full force and
effect according to the applicable terms of the Confidentiality Agreement
following your termination of employment with the Company. 

 

¨



By signing this Agreement, you acknowledge and agree that you will not make any
statements (written or oral) of a defamatory or disparaging nature to any third
party about Cantel or any of its subsidiaries or any of its or their directors,
employees, representatives, operations, products and/or services (excluding
communications with governmental agencies, internal and external counsel, with
Cantel or as otherwise may be required by law).  Cantel agrees that its Board
and senior executives will not make any statements (written or oral) of a
defamatory or disparaging nature to any third party about you (excluding
communications with governmental agencies, internal and external counsel, or as
may be required by law).  Nothing in this paragraph shall restrict in any way
Cantel’s or its subsidiaries’ ability to internally assess and criticize your
job performance (and to communicate that criticism to Cantel’s outside auditors)
or your ability to internally assess and criticize the operations and policies
of Cantel and its subsidiaries (and to communicate that criticism to Cantel’s
outside auditors).

 

¨



Nothing in this Agreement waives or otherwise limits your right to file a charge
or complaint with the United States Equal Employment Opportunity Commission
(“EEOC”) and/or with any other governmental agency or to testify, assist or
participate in any investigation, hearing or proceeding conducted by the EEOC
(and/or by any other governmental agency).  However, you agree that you give up
all rights to any money or other individual relief directly

5

--------------------------------------------------------------------------------

 



from Cantel based on any agency or judicial decision relating to such charge or
complaint.  Neither the immediately preceding sentence nor any other provision
in this Agreement shall constitute a waiver of any kind by Cantel (or by any of
the other Releasees) of its or their right to assert the general release
provided by you in this Agreement as a defense to any charge or complaint filed
with the EEOC, any other government agency, any court or any other tribunal.

 

¨



Notification of Rights Pursuant to the Federal Age Discrimination in Employment
Act, (29 U.S.C. § 621 et seq.)  You are hereby notified of your right to rescind
this Agreement within seven (7) calendar days after signing this Agreement.   In
order to be effective, the rescission must be in writing and delivered to Chris
Geschickter, Vice President, Human Resources, 150 Clove Road, 9th Floor, Little
Falls, NJ 07424, by hand or mail.  If delivered by mail, the rescission must be
postmarked within the required period, properly addressed to Mr. Geschickter, as
set forth above, and sent by certified mail, return receipt requested.  It is
further understood that, if you rescind this Agreement in accordance with this
Paragraph, or if you decide not to sign this Agreement, the Company will have no
obligation to pay or otherwise satisfy any of the Transition Benefits.

 

This Agreement will be governed by and construed in accordance with the laws of
the State of New Jersey without regard to principles of conflicts of laws.  As
to any dispute concerning or arising out of this Agreement, each of Cantel and
you hereby expressly consents to personal jurisdiction in the State of New
Jersey and hereby submits to the exclusive jurisdiction of the state and federal
courts located in the State of New Jersey and further agrees not to assert that
any action brought in such jurisdiction has been brought in an inconvenient
forum or that such venue is improper.  To the extent permitted by law, any and
all claims asserted in such an action shall be adjudicated by a judge sitting
without a jury.

Andy, your signature below indicates that you have carefully read, understand
and agree to all terms and provisions of this Agreement in its entirety.  It
further indicates that you have had a sufficient and reasonable amount of time
prior to signing this Agreement to ask questions regarding this Agreement, that
you have been advised to seek legal advice, and that you have signed this
Agreement as a free and voluntary act.

If you wish to receive the Transition Benefits under this Agreement, you must
sign and return the original of this Agreement to Chris Geschickter in Human
Resources no earlier than the Retirement Date and no later than the twenty first
(21st) calendar day following the Retirement Date.  You must also abide by all
other terms of this Agreement.  You should keep a copy for your records.    

 

Sincerely,

 

CANTEL MEDICAL CORP.

 

 

 

 

By:

/s/ Charles M. Diker

 

 

Name:

Charles M. Diker

 

Title:

Chairman of the Board

 





6

--------------------------------------------------------------------------------

 



ACCEPTANCE OF AGREEMENT AND SIGNATURE

 

By signing below, I, Andrew A. Krakauer, further acknowledge and agree to the
following:

·



I have had adequate time to consider whether to sign this Separation Agreement
and General Release and have been advised by this Separation Agreement and
General Release to consult with an attorney of my choice.

·



I have read this Separation Agreement and General Release carefully.

·



I understand, accept and agree to all of the terms of this Separation Agreement
and General Release.

·



I am knowingly and voluntarily releasing my claims as set forth in this
Separation Agreement and General Release. 

·



The Transition Benefits provided to me under this Separation Agreement and
General Release are in addition to anything of value to which I may otherwise be
entitled from the Company.

·



I have not, in signing this Separation Agreement and General Release, relied
upon any representations or statements, written or oral, except for those
specifically set forth in this Separation Agreement and General Release.

·



I intend this Separation Agreement and General Release to be legally binding.

·



I have kept a full copy of this Separation Agreement and General Release for my
records.

 

I am signing this Separation Agreement and General Release no earlier than my
last date of employment and no later than the twenty first (21st) calendar day
thereafter.

 

 

10/20/16

/s/ Andrew A. Krakauer

Date

Andrew A. Krakauer

 

7

--------------------------------------------------------------------------------